DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2013/0108392 to Henriksen, JR.
Henriksen ‘392 teaches limitations for a “fastener assembly” – as shown, “for securing at least two materials together” –  although functionally recited as part of some intended use, reference discloses same regardless, “the fastener assembly comprising: a screw having an externally threaded shank and an enlarged head” – 20 as shown in Fig 2, “a nut having a shank with a blind hole therein, the blind hole being internally threaded” – 18, “to threadingly receive the externally threaded shank of the screw” – as shown and described, “the nut having an enlarged head on an end of the shank opposite from an end with an opening of the blind hole, the enlarged head of the nut having an outer surface and an inner surface, wherein the shank of the nut extends out of and away from the inner surface of the enlarged head of the nut, and wherein the inner surface comprises a depression surrounding the shank” -   as shown wherein the prior art geometry is similar and analogous to that presently disclosed and/or claimed.
As regards claim 2, reference teaches further limitation of “the depression is an annular depression” – including as shown at 46.  
As regards claim 3, reference teaches further limitation of “the shank comprises plurality of parallel longitudinal ridges extending parallel to a longitudinal axis of the shank” – as shown at 30. 
As regards claim 4, reference teaches further limitation of “a sealing member around the plurality of parallel longitudinal ridges” – 52.  
As regards claim 5, reference teaches further limitation of “the sealing member comprises an o-ring, a washer, or a pre-applied composite sealer” – 52; o-ring/washer/sealer which is applied prior to assembly anticipates broad alternatively-recited limitation

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (s) 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2013/0108392 to Henriksen, JR.
Although Henriksen ‘392 discloses the enlarged head of the nut has an outer surface and discloses use for truck bodies inherently used in exterior weather conditions, the reference does not explicitly describe “at least the outer surface of the enlarged head of the nut comprises a plated surface”.  Examiner takes Official Notice that it is well known in the art of fasteners to provide fasteners with a plated surface(s) to enhance appearance and/or prevent corrosion particularly when used in outdoor environment for example.  it would have been obvious to one of ordinary skill in the art to provide the fastener nut of the prior art with at least outer surface being plated for corrosion and/or enhancement of appearance wherein such modification would not otherwise affect function of the arrangement.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As regards claim 7, reference teaches limitations for a “fastener assembly for securing at least two materials together” – as shown, described, “the fastener assembly comprising: a screw having an externally threaded shank and an enlarged head” – 20, “a nut having a shank with a blind hole therein, the blind hole being internally threaded to threadingly receive the externally threaded shank of the screw, the nut having an enlarged head on an end of the shank opposite from an end with an opening of the blind hole, the enlarged head of the nut having an outer surface and an inner surface, wherein the shank of the nut extends out of and away from the inner surface of the enlarged head of the nut” – 18, “and wherein the nut comprises a plated outer surface” – considered to be obvious for one of ordinary skill in the art as discussed herein above. 
As regards claim 8, reference teaches further limitation of “the shank comprises plurality of parallel longitudinal ridges extending parallel to a longitudinal axis of the shank” – 30.  
As regards claim 9, reference teaches further limitation of “a sealing member around the plurality of parallel longitudinal ridges” – 52. 
As regards claim 10, reference teaches further limitation of “the sealing member comprises an o-ring, a washer, or a pre-applied composite sealer” – 52. 
As regards claim 11, reference teaches further limitation of “the inner surface comprises a depression surrounding the shank” – as shown at 46. 
As regards claim 12, reference teaches further limitation of “the depression is an annular depression” – as shown at 46. 
As regards claim 13, reference teaches limitations for a “fastener assembly for securing at least two materials together, the fastener assembly comprising: a screw having an externally threaded shank and an enlarged head, a nut having a shank with a blind hole therein, the blind hole being internally threaded to threadingly receive the externally threaded shank of the screw, the nut having an enlarged head on an end of the shank opposite from an end with an opening of the blind hole, the enlarged head of the nut having an outer surface and an inner surface, and, a sealing member disposed around the shank of the nut, wherein the shank of the nut extends out of and away from the inner surface of the enlarged head of the nut” – as shown, described and otherwise addressed herein above, “and wherein the nut comprises a plated outer surface” – considered to be an obvious by one of ordinary skill in the art as discussed herein above, “wherein the inner surface comprises a depression surrounding the shank” – as shown at 46.  
As regards claim 14, reference teaches further limitation of “the sealing member comprises an o-ring, a washer, or a pre-applied composite sealer” – 52. 
As regards claim 15, reference teaches further limitation of “the depression is an annular depression” – as shown at 46.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. Application Publication No. 2015/0252828 to Hurst discloses a similar fastener assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677